UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): September 21, 2009 (September 17, 2009) MERCK & CO., INC. (Exact name of registrant as specified in its charter) New Jersey (State or other jurisdiction of incorporation or organization) 1-3305 (Commission file number) 22-1109110 (I.R.S. Employer Identification No.) One Merck Drive, P.O. Box 100, Whitehouse Station, NJ (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (908) 423-1000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02. Termination of a Material Definitive Agreement. Item 8.01. Other Events. On September 17, 2009, pursuant to that Share Purchase Agreement, dated as of July 29, 2009, as amended (the “Share Purchase Agreement”), by and among sanofi-aventis, a société anonyme organized under the laws of France (“sanofi-aventis”), Merck &
